United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2125
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
William Colwell McNeely,                * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: September 30, 2010
                                 Filed: October 5, 2010
                                 ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

      In this direct criminal appeal, William McNeely challenges the below-
Guidelines-range sentence the district court1 imposed following his guilty plea to one
count of conspiring to commit mail and wire fraud, in violation of 18 U.S.C. §§ 371,
1341, and 1343. Counsel has filed a brief under Anders v. California, 386 U.S. 738
(1967), in which he seeks to withdraw. Counsel argues that McNeely’s sentence is
unreasonable in light of his age and medical conditions, and because the sentence is
greater than necessary to accomplish the sentencing goals of 18 U.S.C. § 3553(a).

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
       We conclude that the district court did not commit any procedural error in
sentencing McNeely, and we further conclude that the court did not impose an
unreasonable sentence. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc) (in reviewing sentence for reasonableness, this court first ensures
district court committed no significant procedural error, such as improperly
calculating Guidelines range, treating Guidelines as mandatory, failing to consider
§ 3553(a) factors, sentencing based on clearly erroneous facts, or failing to adequately
explain chosen sentence, then considers substantive reasonableness of sentence under
abuse-of-discretion standard); see also United States v. Stults, 575 F.3d 834, 849 (8th
Cir. 2009) (below-Guidelines-range sentence was not unreasonable where record
reflected that district court made individualized assessment based on facts presented
and specifically addressed defendant’s proffered information in its consideration of
sentencing factors), cert. denied, 130 S. Ct. 1309 (2010); cf. United States v. Zastrow,
534 F.3d 854, 856 (8th Cir. 2008) (within-Guidelines-range sentence of 240 months
was not unreasonable where record indicated that court considered defendant’s age
of 73 and medical conditions of high blood pressure and arthritis).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues. Accordingly, we grant counsel leave
to withdraw, and we affirm.
                      ______________________________




                                          -2-